IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

ANTHONY DEMONE PAMPHILLE, 2:21-cv-00482 WJ/LF
Plaintiff,

V.

THE CITY OF ALAMOGORDO, HECTOR BALDERAS,
ATTORNEY GENERAL OF NEW MEXICO,

BRIAN FITZGERALD, CHIEF DEPUTY GENERAL COUNSEL,
MICHELLE L. GRAHAM, JANICE SMOTHERMAN,

DAREN MEDINA, JONATHAN MILLER, JAN WIMBERLY,
MARIO TORRES, OTERO COUNTY DETENTION

CENTER CAPTAIN, AND

OTERO COUNTY DETENTION CENTER

CORRECTIONAL SERVICE DIRECTOR,

Defendants.

CERTIFICATE OF SERVICE

MYNATT MARTINEZ SPRINGER P.C. (Damian L. Martinez), counsel for the

Defendant Otero County Detention Center Defendants, hereby certify Defendant John Doe 3 Otero

County Correctional Service Director And John Doe 4 The Otero County Detention Center

Captain Motion To Dismiss Plaintiff's First Amended Complaint [Doc. 1-1 Pgs. 32-7-47] (Doc.

5) was mailed via United States Postal Service First Class mail on June 3, 2021 to Plaintiff Anthony

Demone Pamphille at the following addresses:

Anthony Pamphille
P.O. Box 2301
Alamogordo, NM 88310

Anthony Pamphille
NMCD#: 49741

1983 Joe R. Silva Blvd
Las Cruces, NM 88004
Respectfully submitted,

MYNATT MARTINEZ SPRINGER P.C.

. PEs
fAenens 2 ef,F
€

 

DAMIAN L. MARTINEZ

New Mexico Bar No. 14678

P.O. Box 2699

Las Cruces, New Mexico 88004-2699
(575) 524-8812
dim@mmslawpe.com

Attorneys for Defendants

CERTIFICATE OF SERVICE

I certify that on the 3rd day of June 2021, a copy of the foregoing pleading was served on

the following:

Anthony Pamphille
P.O. Box 2301
Alamogordo, NM 88310

Anthony Pamphille
NMCD3#: 49741

1983 Joe R. Silva Blvd
Las Cruces, NM 88004

(Via First Class USPS)

Patricia G. Williams

Attomeys for Michelle L. Graham

P.O. Box 1308

Albuquerque, New Mexico 87103-1308
pwilliams@wwwlaw.us

Via CM/ECF

CROTALUS LAW LLC
Jonathan C, Miller

120 Granite Ave NW
Albuquerque, NM 87102
jon@rattlesnakelaw.com
Via CM/ECF

a

i

 

 

DAMIAN L. MARTINEZ

Defendant Otero County Detention Center's Certificate of Service
2
